TATE, J.,
concurs. The joinder for trial of two separate charges with consent of the accused may amount to a waive of the accused’s right to a jury trial, where he is thereby exposed to a total sentence exceeding six months. La.Constitution Art. 1, Sec. 17. However, when in fact the accused did not receive a sentence which exceeded six months, it is not necessary to pass upon this issue, in my opinion.
DIXON, J.,
concurs in the denial. It is only if one Bill exposes the defendant to more than six months’ imprisonment that defendant is entitled to a jury trial.